DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Christopher DeBacker on 9 March 2022. Delete the claims filed 7 September 2010, and replace these claims with the following set of claims:

1. (currently amended) A prescription feedback and communications system comprising: 
a central server, a first computing device, and a second computing device, each including a respective central processing unit (CPU), data storage, graphical user interface (GUI), and a connection to a computer network; 
said data storage of said central server configured to be secured and compliant with applicable laws to protect stored data; 
said first computing device associated with a specialist and including a first microphone and a first video camera; 
said second computing device associated with a client 
a prescription generated by said first computing device, said prescription comprising at least one exercise including a performance video; 
said prescription sent from said first computing device through said computer network to said central server, said prescription assigned to an episode associated with said second computing device; 
a notification sent from said central server through said computer network to said second computing device indicating said prescription has been received at said central server; 
said prescription and said performance video configured to be accessible and viewable with said second computing device via said software application, thereby indicating completion of said at least one exercise; 
compliance feedback data generated with said second computing device and sent to said central server based upon completion of said at least one exercise; 
reporting data generated with said second computing device, wherein said reporting data comprises a first reporting value associated with pain level and associated with a first selected value amongst a first predetermined range, said reporting data further comprising a second reporting value associated with a recovery level and associated with a second selected value amongst a second predetermined range; 
said reporting data sent from said second computing device to said central server; 
a calculated index value calculated from said central server from said compliance feedback data and said reporting data, said calculated index further adjusted based upon frequency of data received from said second computing device; 
said calculated index value comprising a numeric value on a scale from zero to one hundred; 
said calculated index value accessible with said first computing device; 
said calculated index displayed as a circular graph report having an opening on an interior space of said circular graph, and said numeric value prominently displayed within said circular graph interior space; 
wherein said episode comprises a treatment problem associated with a physical ailment of a client;
wherein said prescription comprises at least one physical exercise configured to treat said treatment problem; 
wherein an instructional video of said physical exercise is recorded from said first video camera of said first computing device as a recorded instruction; said recorded instruction stored on said central server; 
notification of said recorded instruction sent to said second computing device; said recorded instruction is viewed on said second computing device; wherein a recorded performance video of said physical exercise is recorded from said second video camera of said second computing device; 
said recorded performance video stored on said central server; 
notification of said recorded performance sent to said first computing device; and 
said calculated index configured to be modified based upon results of said recorded performance video.  

2. (original) The system of claim 1, further comprising: 
a vitals monitoring device configured to record and wirelessly communicate client vitals with said second computing device; 
a measured vitals value comprising a measurement of said client vitals at a specific time; and 
a baseline vitals threshold predetermined for said client vitals, wherein a measured vitals value above said baseline threshold comprise elevated vitals, and wherein a measured vitals value below said baseline threshold comprise low vitals.  

3. (original) The system of claim 2, further comprising: 
a vitals comparison generated by said CPU of said central server, said vitals comparison comprised of said measured vitals at a time corresponding with said compliance feedback; and 
wherein said vitals comparison is configured to determine a likelihood of compliance.  

4. (amended) The system of claim 1, further comprising: 
a second prescription recorded with said first computing device and sent from said first computing device through said computer network to said central server, said prescription assigned to said episode associated with said second computing device; and 
said second prescription comprising at least one customized exercise including a second performance video configured to treat said treatment problem and configured to target said client 

5. (original) The system of claim 1, further comprising: 
wherein said calculated index value is represented by a pre-determined color code based upon the numerical value of said calculated index value.  

6. (original) The system of claim 1, further comprising: 
said calculated index value stored on said central server; 
said calculated index value comparable with previous calculated index values associated with said client stored on said central server; and 
said central server configured to determine a trending direction of said calculated index value over time in a positive or negative direction, said trending direction viewable by said first computing device.  

7. (currently amended) A computer-implemented communication method of connecting a professional with a client, the method comprising the steps: 
accessing a communication system with a first computing device associated with a specialist, wherein said first computing device comprises a central processing unit (CPU), data storage, a graphical user interface (GUI), a microphone, and a camera, and wherein said communication system comprises a central server including a CPU, data storage, and a connection to a computer network; 
generating a first treatment protocol associated with a client, said first treatment protocol comprising client data; 
generating, with said first computing device, a first prescription and storing said first prescription on said central server, said first prescription comprising a first exercise including a first performance video diagramming said first exercise, said first prescription corresponding to said first treatment protocol; 
wherein said first exercise is a customized exercise configured to target said first treatment protocol; 
sending a notification to a second computing device, said second computing device associated with said client, and said notification associated with said first treatment protocol, wherein said second computing device comprises a CPU, data storage, a GUI, a microphone, and a camera; 
accessing said first prescription with said second computing device; viewing said first performance video with said second computing device, thereby generating compliance data with said second computing device and transmitting said compliance data to said central server; 
generating reporting data with said second computing device, said reporting data comprising a first reporting value associated with pain level and associated with a first selected value amongst a first predetermined range, said reporting data further comprising a second reporting value associated with a recovery level and associated with a second selected value amongst a second predetermined range, and transmitting said performance data to said central server; 
generating a message with said second computing device, said message comprising a video performance of said exercise; 
sending said message from said second computing device to said central server; sending a notification from said central server to said first computing device indicating said message has been received; 
viewing said message with said first computing device; 
generating a calculated index value with said CPU of said central server, said calculated index derived from said compliance feedback data and said reporting data; 
adjusting said calculated index value upon receiving additional compliance data and additional reporting data from said second computing device at said central server; 
assigning a numeric value on a scale from zero to one hundred to said calculated index value; 
reporting said calculated index on a circular graph report having an opening on an interior space of said circular graph, and said numeric value prominently displayed within said circular graph interior space; 
accessing said calculated index value with said first computing device; and 
adjusting said first treatment protocol based upon said calculated index value.  

8. (original) The method of claim 7, further comprising the steps: 
recording, with a vitals monitor, vitals data and transmitting said vitals data to said second computing device; 
transmitting said vitals data to said first computing device; 
comparing said vitals data with said compliance data; 
determining whether compliance data is accurate based upon said vitals data; and 
indicating accuracy of said compliance data in said reporting data.  

9. (original) The method of claim 7, further comprising the steps: 
generating a second treatment protocol based upon said calculated index value; 
generating, with said first computing device, a second prescription and storing said second prescription on said central server, said second prescription comprising a second exercise including a performance video diagramming said second exercise, said second prescription corresponding to said first treatment protocol; and 
viewing said second performance video with said second computing device, thereby generating compliance data with said second computing device and transmitting said compliance data to said central server.  

10. (original) The method of claim 7, wherein said reporting data comprises at least a recovery value on a scale from zero percent to one hundred percent, and a pain value on a scale from zero to ten.  

11. (original) The method of claim 7, further comprising the steps: 
storing calculated index value on said central server; 
comparing said calculated index value with previously calculated index values associated with said single episodic event; 
determining a trending direction of said calculated index with central server over time in a positive or negative direction; and 
displaying said trending direction on said GUI of said first computing device, wherein said trending direction is represented by an arrow.  





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-11: 
the claims under 35 USC 112 have been withdrawn in view of the amendments to the claims. 
	The prior art of record, including Hugo et al, (U.S. PG-Pub 2013/0268282 A1), Reiner (U.S. PG-Pub 2016/0378950 A1 and Demas (U.S. Patent 7,056,267 B2), does not teach or suggest the following features:
A prescription feedback and communications method and system comprising: 
a central server, a first computing device, and a second computing device, each including a respective central processing unit (CPU), data storage, graphical user interface (GUI), and a connection to a computer network; 
said data storage of said central server configured to be secured and compliant with applicable laws to protect stored data; 
said first computing device associated with a specialist and including a first microphone and a first video camera; 
said second computing device associated with a client 
a prescription generated by said first computing device, said prescription comprising at least one exercise including a performance video; 
said prescription sent from said first computing device through said computer network to said central server, said prescription assigned to an episode associated with said second computing device; 
a notification sent from said central server through said computer network to said second computing device indicating said prescription has been received at said central server; 
said prescription and said performance video configured to be accessible and viewable with said second computing device via said software application, thereby indicating completion of said at least one exercise; 
compliance feedback data generated with said second computing device and sent to said central server based upon completion of said at least one exercise; 
reporting data generated with said second computing device, wherein said reporting data comprises a first reporting value associated with pain level and associated with a first selected value amongst a first predetermined range, said reporting data further comprising a second reporting value associated with a recovery level and associated with a second selected value amongst a second predetermined range; 
said reporting data sent from said second computing device to said central server; 
a calculated index value calculated from said central server from said compliance feedback data and said reporting data, said calculated index further adjusted based upon frequency of data received from said second computing device; 
said calculated index value comprising a numeric value on a scale from zero to one hundred; 
said calculated index value accessible with said first computing device; 
said calculated index displayed as a circular graph report having an opening on an interior space of said circular graph, and said numeric value prominently displayed within said circular graph interior space; 
wherein said episode comprises a treatment problem associated with a physical ailment of a client;
wherein said prescription comprises at least one physical exercise configured to treat said treatment problem; 
wherein an instructional video of said physical exercise is recorded from said first video camera of said first computing device as a recorded instruction; said recorded instruction stored on said central server; 
notification of said recorded instruction sent to said second computing device; said recorded instruction is viewed on said second computing device; wherein a recorded performance video of said physical exercise is recorded from said second video camera of said second computing device; 
said recorded performance video stored on said central server; 
notification of said recorded performance sent to said first computing device; and 
said calculated index configured to be modified based upon results of said recorded performance video.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.
.

Information regarding the status of an application may be obtained from the Patent Application 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
9 March 2022